Exhibit 99.1 © 2echnologies, Inc. All rights reserved. Investor Presentation September 7, 2011 2 © 2echnologies, Inc. All rights reserved. This presentation contains forward-looking statements; such statements are indicated by forward-looking language such as “plans”, “anticipates”, “expects”, “will”, and other words or phrases contemplating future activities including statements about future technology and growth. These forward-looking statements include MIPS’ expectation regarding improvements in financial results. Actual events or results may differ materially from those anticipated in these forward-looking statements as a result of a number of different risks and uncertainties, including but not limited to: the fact that there can be no assurance that our products will achieve market acceptance, changes in our research and development expenses, the anticipated benefits of our partnering relationships may be more difficult to achieve than expected, the timing of or delays in customer orders, delays in the design process, the length of MIPS Technologies’ sales cycle, MIPS’ ability to develop, introduce and market new products and product enhancements, the level of demand for semiconductors and end-user products that incorporate semiconductors and our ability to compete effectively with larger companies and other companies that are active in our markets. For a further discussion of risk factors affecting our business, we refer you to the risk factors section in the documents we file from time to time with the Securities and Exchange Commission. Safe Harbor for Forward-Looking Statements 3 © 2echnologies, Inc. All rights reserved. The Heritage of the MIPS Architecture Photo: In 1984, Stanford computer scientists John Shott, John Hennessy and James D. Meindl brainstorm about the MIPS project (Photo: Chuck Painter) Now the architecture of choice for multimedia, home networking & beyond Pure, fast, efficient, elegant RISC architecture designed for performance Pioneered by Stanford President John Hennessy in the 1980s Innovation continues by MIPS and licensees—Broadcom, Cavium, ICT, Ingenic, Loongson, NEC, NetLogic, Toshiba, others Widely used, widely taught architecture with millions of lines of code written for it Strong patent position with more than 580 patent properties worldwide 4 © 2echnologies, Inc. All rights reserved. Market Leadership and Expansion Digital TV Cable, Satellite & IPTV Set-top Boxes Blu-ray Players Broadband CPE WiFi Access Points and Routers *MIPS and Industry Analyst Data Number One Market Share* Leading position in the digital home; Strong in networking; Aggressively expanding into mobile 5 © 2echnologies, Inc. All rights reserved. Strategic Growth in Key Markets •Maintain wireless leadership •Leverage PowerPC transition to MIPS •Leverage leadership in multicore, multi- threading & 64-bit •Maintain #1 position across the home •Invest in connected device ecosystem •Use Android & 4G to dislodge ARM monopoly •Make pioneer customers successful •Invest in connected device ecosystem Digital Home Wired/ Wireless Networking Mobile Maintaining lead in traditional markets; aggressive market expansion 6 © 2echnologies, Inc. All rights reserved. Convergence Between Digital Home and Mobile Robust shared ecosystem is essential for growth in high-end mobile and ultra-high end connected home Shared Ecosystem Mobile Home Smartphone / Tablet Feature Phone Ultra-Low Cost Phone Ultra-high End High-End Mid-Range Low-End 7 © 2echnologies, Inc. All rights reserved. MIPS Goes Mobile! Gaining traction in mobile with initial customers for apps processing, baseband processing and more MIPS is already strong in portable devices such as PMPs and digital cameras; now bringing benefits of the high performance/low power MIPS architecture to mobile Android + 4G opportunity for MIPS to enter the mobile market 100 mbps - 1GBps 8 © 2echnologies, Inc. All rights reserved. Recent Mobile Milestones Bringing the right performance and ecosystem to our licensees for the next generation of smart mobile devices New MIPS- Based Smartphone from TCL New 1GHz+ SoCs for Mobile Apps on MIPS Android Honeycomb on MIPS for tablets MIPS-Based Phone Passes Android CTS 9 © 2echnologies, Inc. All rights reserved. Silicon Area Advantage Two ARM Cortex-A9s MIPS32 1004K MIPS32 1004K MIPS32 1004K Three MIPS32 1004K Cores 3.6mm2* Two ARM Cortex-A9 Cores 3.6mm2* 3-core MIPS 1004K occupies same die area as 2-core ARM Cortex-A9 leading to higher performance and low power Worst Case SS Corner Frequencies, Production MarginsARM 12T power opt, MIPS 9T freq opt Source: MIPS and ARM public data; A9 area estimated from published 4.6mm2 data; Neon area removed (area based on publicly available floorplans) 10 © 2echnologies, Inc. All rights reserved. 1074K vs. Atom: 3 Cores are Better than 1! Atom 9mm2 (45nm) Data sources: Atom: www.intel.com, Anandtech, other web content (Z5xx and CE4100 data); MIPS: prelim synthesis data for 1074Kf for 3 core CPS including fully configured FPU cores, plus CM functions; Benchmark data measured by both CoreMark and DMIPS MIPS32 1074K MIPS32 1074K MIPS32 1074K “If anyone needs any smashed Atoms, contact MIPS.” Jon Peddie’s Techwatch The 1074K core delivers nearly 2.5x the performance in a smaller silicon footprint versus the Intel Atom 11 © 2echnologies, Inc. All rights reserved. Multiple Entry Points in Mobile Devices USIM Touch screen Power Mgt 3G/4G Baseband Modem WiFi + BT GPS SPI GPIO Memory Controller HDMI MIPI Camera MIPI Speaker Mic Audio Codec GPU Video Codec USB TV Apps Processor 12 © 2echnologies, Inc. All rights reserved. Industry’s Most
